Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 9, and 17 have been amended. Claims 5, 6, 7, 13, 14, 15, 18, 19, and 20 have been canceled. Claims 1-4, 8-12, 16, and 17 are pending and rejected in the application. This action is Final. 

Response to Arguments
Applicant Argues: 
While Kumar includes a NIC identifier, this cannot be reasonably equated to a tenant, much less a tenant identifier. For at least this reason, Kumar fails to disclose or suggest the claim 1 “receiving, by a processing component of an application datacenter including a plurality of modules, an authentication token from an analytics application to which the application datacenter is in communication, the authentication token including a tenant identifier, the tenant identifier defined by a tenant definition module at the analytics application.”



Examiner Responds:
Applicant's 35 USC § 103 arguments have been fully considered but they are not persuasive. Applicant argues, “Kumar fails to disclose or suggest the claim 1 “receiving, by a processing component of an application datacenter including a plurality of modules, an authentication token from an analytics application to which the application datacenter is in communication, the authentication token including a tenant identifier, the tenant identifier defined by a tenant definition module at the analytics application.””  The Examiner respectfully disagrees. Kumar discloses receiving, by a processing component of an application datacenter including a plurality of modules, an authentication token from an analytics application to which the application datacenter is in communication, the authentication token including a tenant identifier, the tenant identifier defined by a tenant  definition module at the analytics application (paragraph[0037], “As described above, the network resource provider 116 also generates authentication information 118 and passes the authentication information 118 and/or the name 209 associated with the identifier 206 to a publication service 210. In various examples, the publication service 210 includes a publication subscription component (e.g., a "PUB SUB" component). In this way, the authentication information 118 and/or the identifier 206 of the NIC(s) 204 can be accessed by the host nodes, such as host nodes 128 that support the tenant's virtual network 108…etc.”, the reference describes a cloud-based platform system receiving authentication token information (e.g., paragraph[0045]-paragraph[0046]).). Thus, the combination of Kumar, Bansal, Zaikin, and Eaton discloses all the elements in claim 1, 9, and 17.

§ 103 arguments with respect to claims 1-4, 8-12, 16, and 17 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. U.S. Patent Publication (2020/0092271; hereinafter: Kumar) in view of Bansal et al. U.S. Patent (2018/0077138; hereinafter: Bansal) and further in view of Zaikin et al. Non Patent Publication (“Building Multi-tenant Web API using dot net core and best practices (Tutorial)”, March 3, 2018; hereinafter: Zaikin) and further in view of Eaton et al. U.S. Patent Publication (2015/0082432; hereinafter: Eaton)



Claims 1, 9, and 17
As to claims 1, 9, and 17, Kumar discloses a system, comprising: 
at least one data processor (paragraph[0056], “the computing system 500 comprises at least one processor 502…etc.”); and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (paragraph[0059], “Computer-readable media 504 stores computer-executable instructions that are loadable and executable by one or more processor(s)…etc.”): 
receiving, by a processing component of an application datacenter including a plurality of modules, an authentication token from an analytics application to which the application datacenter is in communication, the authentication token including a tenant identifier, the tenant identifier defined by a tenant  definition module at the analytics application (paragraph[0037], “As described above, the network resource provider 116 also generates authentication information 118 and passes the authentication information 118 and/or the name 209 associated with the identifier 206 to a publication service 210. In various examples, the publication service 210 includes a publication subscription component (e.g., a "PUB SUB" component). In this way, the authentication information 118 and/or the identifier 206 of the NIC(s) 204 can be accessed by the host nodes, such as host nodes 128 that support the tenant's virtual network 108…etc.”); 

Kumar does not appear to explicitly disclose 
injecting, into a plurality of modules of an application datacenter, the authentication token; and 

wherein in response to at least a first module of the plurality of modules comprising a database tenant of the application datacenter, the configuring further comprising adding the tenant identifier to a semantic model of the database tenant of the application datacenter; 
wherein in response to at least a second module of the plurality of modules comprising an application server tenant of the application datacenter, the configuring further comprising adding the tenant identifier into application server callbacks of the application server tenant of the application datacenter;
wherein in response to at least a third module of the plurality of modules comprising an analytics application managed layer of the application datacenter, the configuring further comprising utilizing the tenant identifier for a managed set of metadata for the analytics application managed layer of the application datacenter. 

However, Bansal discloses injecting, into a plurality of modules of an application datacenter, the authentication token (paragraph[0124], “The database includes multiple tenants 808 and each tenant includes the artifacts of the corresponding tenancy. In one embodiment, microservice 804 is an OAuth microservice requested through https://tenant3/oauth/token for getting a token...etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Kumar with the teachings of Bansal to create and send tokens based on tenant-driven request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Kumar with the teachings of Bansal to provide secure access to cloud-based application located anywhere, regardless of from what device type (Bansal: paragraph[0004]).

The combination of Kumar and Bansal do not appear to explicitly disclose configuring structural parts of the plurality of modules consistent with the authentication token such that the plurality of modules are executed for data associated with the tenant identifier, the configuring of the structural parts of the plurality of modules based on a type of a respective module of each of the plurality of modules and further based on a parameter that defines a respective application of each of the plurality of modules;
wherein in response to at least a first module of the plurality of modules comprising a database tenant of the application datacenter, the configuring further comprising adding the tenant identifier to a semantic model of the database tenant of the application datacenter; 
wherein in response to at least a second module of the plurality of modules comprising an application server tenant of the application datacenter, the configuring further comprising adding the tenant identifier into application server callbacks of the application server tenant of the application datacenter;



However, Zaikin discloses configuring structural parts of the plurality of modules consistent with the authentication token such that the plurality of modules are executed for data associated with the tenant identifier (5. Add tenant header operation filter, “TenantHeaderOperationFilter class will add tenant id field to all API calls (as HTTP header). In solutions which uses OIDS services e.g IdentityServer or auth0.com tenant can be injected to JWT token…etc.”), the configuring of the structural parts of the plurality of modules based on a type of a respective module of each of the plurality of modules and further based on a parameter that defines a respective application of each of the plurality of modules(5. Add tenant header operation filter, “Current example of service class (DeviceService.cs) contains functions to retrieving device by id and add new device for specific tenants. Source Code of service layer available Here…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Kumar with the teachings of Bansal and Zaikin to configure tenant data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Kumar with the 

	The combination of Kumar, Bansal, and Zaikin do not appear to explicitly disclose wherein in response to at least a first module of the plurality of modules comprising a database tenant of the application datacenter, the configuring further comprising adding the tenant identifier to a semantic model of the database tenant of the application datacenter; 
wherein in response to at least a second module of the plurality of modules comprising an application server tenant of the application datacenter, the configuring further comprising adding the tenant identifier into application server callbacks of the application server tenant of the application datacenter;
wherein in response to at least a third module of the plurality of modules comprising an analytics application managed layer of the application datacenter, the configuring further comprising utilizing the tenant identifier for a managed set of metadata for the analytics application managed layer of the application datacenter.

However, Eaton discloses wherein in response to at least a first module of the plurality of modules comprising a database tenant of the application datacenter, the configuring further comprising adding the tenant identifier to a semantic model of the database tenant of the application datacenter (paragraph[0012], “Certain embodiments include systems for inferring a service architecture to facilitate analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant 
wherein in response to at least a second module of the plurality of modules comprising an application server tenant of the application datacenter, the configuring further comprising adding the tenant identifier into application server callbacks of the application server tenant of the application datacenter (paragraph[0037], “To initiate and control actions in Customer Environment 104, the monitoring system can be granted more privileges than the read-only permissions required to query APIs and collect data. If these privileges are granted, the monitoring system can initiate actions on the customer environment based on input from the customer received using the monitoring system's user interface. For example, when the customer clicks an icon in the monitoring system's user interface to snapshot a block device, the monitoring system can first verify that it has sufficient permissions from the customer and can then call Provider APIs 305 to start the action…etc.”);
wherein in response to at least a third module of the plurality of modules comprising an analytics application managed layer of the application datacenter, the 

Claims 2 and 10
As to claims 2 and 10, the combination of Kumar, Bansal, Zaikin, and Eaton discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the authentication token comprises a JavaScript object notation web token 

Claims 3 and 11
As to claims 3 and 11, the combination of Kumar, Bansal, Zaikin, and Eaton discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the tenant identifier is configured as part of a live connectivity connection on the analytics application (paragraph[0087], “IDCS separates the tasks of a requested service into synchronous real-time and asynchronous near-real-time tasks…etc.”), the configuration of the tenant identifier providing separation of the plurality of modules, the separation based on respective requirements of each of the plurality of modules (paragraph[0117]-paragraph[0118], “Separation and identification of these three tenancies enables multi-tenant functionality in a cloud-based service…etc.”).

Claims 4 and 12
As to claims 4 and 12, the combination of Kumar, Bansal, Zaikin, and Eaton discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the authentication token is sent from the analytics application to the at least one data processor of the application datacenter via a tenant injection module of a user browser (paragraph[0162]-paragraph[0164], “When a user uses a browser 1102 to access a client 1106 (e.g., a browser-based application or a mobile/native application)…etc.”).  

Claims 8 and 16
As to claims 8 and 16, the combination of Kumar, Bansal, Zaikin, and Eaton discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein injecting the authentication token is based on one or more of authentication, permissions, tenant configuration, metadata transformation, and/or general data protection regulation (paragraph[0202], “A fresh token is generated which can be used for performing the same set of operations that the original request token could do, but it has a longer validity…etc.”).

Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        March 8, 2022

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000